Citation Nr: 1036067	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-34 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an increased disability evaluation, in excess 
of 20 percent, for status post left medial meniscectomy with 
osteoarthritis (left knee disability).

3.  Entitlement to an initial compensable disability evaluation 
for a service connected scar, status post abscess, right first 
finger.

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to service connection for a right ankle 
disability.

6.  Entitlement to service connection for a dental condition 
(claimed as injury to the teeth) for compensation purposes.





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 
1977. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions dated in May 2005, March 
2008 and November 2008 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois in which the RO denied 
the benefit sought on appeal.  Thereafter, the case was referred 
to the Board for appellate review.  

The appellant and his spouse testified before the Board in April 
2010.  A copy of the hearing transcript has been associated with 
the claims file.  During the hearing, the Veteran withdrew from 
appellate consideration the issue of TDIU.  See hearing 
transcript, p. 2.

The issues of service connection for a right ankle disability and 
a dental condition are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an April 2010 Board hearing, the Veteran requested to 
withdraw his claim for entitlement to a total rating based on 
individual unemployability due to service-connected disabilities. 

2.  The Veteran's left knee disability is manifested by 
limitation of motion with pain, instability, and arthritis, 
requiring the use of a knee brace and cane to aid mobility.

3.  The Veteran's right first finger scar is 1 centimeter in 
length, indurated, somewhat pale, not adherent to underlying 
tissue, superficial, non-painful, with normal texture , and no 
affect on hand motion or grip strength.

4.  The probative medical evidence of record shows no causal or 
etiological relationship between a left ankle disability and 
service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal, for a 
claim of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

2.  The criteria for a rating in excess of 20 percent for status 
post left medial meniscectomy with osteoarthritis manifested by 
limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5260 (2009).

3.  The criteria for a separate 10 percent rating for status post 
left medial meniscectomy with osteoarthritis manifested by laxity 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2009).

4.  The criteria for an initial compensable evaluation for a 
right first finger scar, status post abscess, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1- 4.14, 4.118, Diagnostic Code 7805 (2009).

5.  A left ankle disability was not incurred in or aggravated by 
service, and it is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2008).  The record shows that the Veteran, 
through his attorney, filed a substantive appeal September 2006 
with regard to the issue of entitlement to a TDIU.  In a 
statement received at an April 2010 Board hearing, the Veteran's 
representative withdrew the appeal as to that issue.  Hence, 
there remains no allegation of error of fact or law for appellate 
consideration regarding the claim.  Accordingly, the Board does 
not have jurisdiction to review the claim of entitlement to a 
TDIU and it is dismissed.


Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. § 
3.159 (2009).  Such notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 
3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The Board notes that effective May 
30, 2008, VA amended its regulations governing VA's duty to 
provide notice to a claimant regarding the information necessary 
to substantiate a claim. The new version of 38 C.F.R. § 
3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claims, a letter 
was sent to the Veteran in accordance with the duty to notify 
provisions of VCAA. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Veteran was notified of the evidence that was needed to 
substantiate his claim; what information and evidence that VA 
will seek to provide and what information and evidence the 
Veteran was expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to provide 
VA with any evidence pertaining to his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120- 21 (2004) (Pelegrini II).  The 
Veteran was also notified of the criteria for establishing an 
effective date and disability rating.  See Dingess.

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's appeal.  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that, for increased rating claims, notice 
provided to the Veteran under 38 U.S.C.A. § 5103 need not be 
"veteran specific," and that VA is not required to notify the 
Veteran that he may submit evidence of the effect of his 
worsening disability on his daily life, nor is VA required to 
notify the Veteran of diagnostic codes that his disability may be 
rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009). 

The Veteran's service treatment records, VA treatment records, 
and private treatment records have been associated with the 
claims file.  The Board notes that the Veteran's Social Security 
Administration (SSA) records, relating to a disability award 
based on the Veteran's orthopedic claims, have not been 
associated with the claims file.  However, the Board finds that a 
remand to obtain such records is not necessary.  In this regard, 
as evidenced in the April 2010 Board hearing, the Veteran 
expressly stated that the SSA relied on the VA records already 
associated with the claims file in order to grant the award for 
benefits relating to his orthopedic claims.  The SSA did not, 
therefore, conduct additional medical examinations relevant to 
the Veteran's claims, thus no such records are outstanding.  
Therefore, the Board finds that all records pertinent to the 
Veteran's claims have been associated with the claims file.  

The Board notes specifically that the Veteran was afforded VA 
examinations in April 2005, August 2007, August 2008, and 
December 2008.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).   As set forth in greater detail 
below, the Board finds that the VA examinations obtained in this 
case are adequate as they contain a description of the history of 
the disabilities at issue; document and consider the Veteran's 
complaints and symptoms; fully address the relevant rating 
criteria where appropriate; and provide medical opinions where 
requested.  

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claims. The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.

Increased Rating

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Staged ratings are not appropriate in 
this case.

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2008).  However, § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

Left Knee

In this case, the Veteran's left knee disability is currently 
assigned a 20 percent disability evaluation under Diagnostic Code 
5260 for limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2009).  The Veteran contends that his left knee 
disability rating should be higher as he experiences symptoms of 
swelling, pain, fatigue, instability, and limitation of motion in 
the knee.  He also reported using a knee brace and a cane for 
mobility assistance.

Diagnostic Code 5260 provides ratings based upon the limitation 
of flexion in the leg.  A noncompensable rating is assigned when 
flexion is limited to 60 degrees.  10 percent rating is assigned 
when flexion is limited to 45 degrees.  A 20 percent rating is 
assigned when flexion is limited to 30 degrees.  A 30 percent 
rating is assigned when flexion is limited to 15 degrees.  Id.

Diagnostic Code 5261 provides ratings based upon the limitation 
of extension in the leg. A noncompensable rating is assigned when 
extension is limited to 5 degrees.  A 10 percent rating is 
assigned when extension is limited to 10 degrees.  A 20 percent 
rating is assigned when extension is limited to 15 degrees.  A 30 
percent rating is assigned when extension is limited to 20 
degrees.  A 40 percent rating is assigned when extension is 
limited to 30 degrees.  A 50 percent rating is assigned when 
extension is limited to 45 degrees.  Id.

The VA General Counsel held that separate ratings under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) 
and under Diagnostic Code 5261 (limitation of extension of the 
leg), may be assigned for disability of the same joint. 
VAOPGCPREC 9-2004 (September, 2004).

Normal range of motion of the knee is to 0 degrees extension and 
to 140 degrees flexion.  See 38 C.F.R. § 4.71a (2009).

Other impairment of the knee is assigned a 30 percent evaluation 
for severe recurrent subluxation or lateral instability; a 20 
percent evaluation for moderate recurrent subluxation or lateral 
instability; and a 10 percent evaluation for slight recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).  

VA's General Counsel stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  In VAOPGCPREC 9-98, VA's General Counsel stated that 
if a veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also x-ray evidence of 
arthritis, a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59.  In addition, the General 
Counsel considered a hypothetical situation in which a knee 
disability was evaluated under Diagnostic Code 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by x-rays, and a slight loss of motion.   For the 
purposes of the hypothetical, it was assumed that Diagnostic Code 
5259 did not involve limitation of motion.  Given the findings of 
osteoarthritis, the General Counsel stated that the availability 
of a separate evaluation under Diagnostic Code 5003 in light of 
sections 4.40, 4.45, 4.59 must be considered.   See Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings 
of arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful motion 
may add to the actual limitation of motion so as to warrant a 
rating under Diagnostic Codes 5260 or 5261.

Diagnostic Code 5003 states that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes for 
the specific joint or joints involved. When the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, the 
veteran should be rated at 10 percent disabling with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and 20 percent disabling with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitation 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective enervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 38 
C.F.R. § 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

As noted above, the Veteran's left knee disability is currently 
assigned a 20 percent disability evaluation under Diagnostic Code 
5260 for limitation of motion with arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2009).  

The evidence of record shows a history of left knee surgeries.  
In January 1978, the Veteran underwent a medial meniscectomy and 
in March 1997, he underwent an arthroscopic debridement 
procedure. 

In May 1997, the Veteran was afforded a VA examination of the 
left knee.  At the time, the Veteran reported constant pain in 
the left knee without symptoms of instability or buckling.  He 
reported being able to walk up to a half mile before experiencing 
pain but was unable to run or squat.  On examination, the 
examiner observed neutral alignment of the left lower extremity 
with a mild joint effusion and no tenderness medially or 
laterally.  Range of motion was to 125 degrees and the knee was 
noted to be stable to posterior drawer testing, but was unstable 
to Lachman and anterior drawer testing.  The diagnosis was 
degenerative joint disease, post- medial meniscectomy.  The 
examiner assessed pain in the knee that was worsened on weight 
bearing activities, and noted limitation of some activities due 
to pain.  He was unable to  comment on functional loss due to 
painful flare-ups.

VA treatment records from 2001 to 2004 show treatment for 
complaints of left knee with a burning sensation and numbness in 
the shin and foot.  Private treatment records from 2003 to 2004 
show the Veteran was placed on work restrictions due to a back 
disability and, to some extent, his left knee disability.  August 
2004 private x-ray reports show severe osteoarthritis in the 
medial compartment with mild spurring at the lateral and 
patellofemoral compartments of the left knee.  A December 2004 
letter from the Veteran's employer indicates he was terminated 
due to his left knee disability. 

In April 2005, the Veteran was afforded a VA examination.  Range 
of motion of the left knee was to 80 degrees passively and 
actively, with no limitation due to pain, but the examiner noted 
some crepitus and tightness.  There was no edema, effusion, or 
instability.   Medial and lateral collateral ligaments were 
stable on varus and valgus testing in a neutral position and 30 
degrees of flexion.  There was some pain without clicking or 
locking and the gait was noted to be somewhat antalgic with 
decreased weight bearing on the left knee.  The examiner found 
severe medial joint arthritis.

A May 2005 private record shows complaints of pain in the left 
buttocks and left knee with tingling and cramping in the knee and 
leg that was aggravated by prolonged standing, sitting, and 
kneeling.  

A June 2006 VA orthopedic consultation record showed complaints 
of pain and swelling in the left knee.  Range of motion showed 
full extension with flexion limited at 95 degrees.  The examiner 
noted no effusion or tenderness and no lateral laxity.  The 
examiner noted moderate to severe degenerative joint disease in 
all compartments of the left knee and opined that the best 
surgical option would be a total knee replacement.  

VA treatment records from 2006 to 2007 show continued treatment 
for the left knee.  2007 VA treatment records show complaints of 
left knee pain with a "crunching" sound upon walking.  An 
August 2007 examination and x-ray report collectively show a 
worsening in the left knee arthritis with evidence of a 
subchondral cyst formation in the central portion of the proximal 
tibia.  The examiner also noted a small effusion, and loose body.  
Range of motion findings showed full extension with flexion 
limited at 105 degrees.  The examiner noted significant bilateral 
varus deformity with mild varus to valgus pseudolaxity.  The 
examiner diagnosed bilateral moderate to severe degenerative disc 
disease in all compartments, noting that it was worse in the 
medial compartment.  Records show that the next step of treatment 
was a total knee replacement which the Veteran chose to delay for 
as long as possible.

In August 2008, the Veteran was afforded a VA examination.  The 
examiner noted the Veteran's history of treatment for the left 
knee as well as his current symptomatology.  Range of motion 
findings showed flexion to 50 degrees with pain at 50 degrees.  
Anterior and posterior drawer were negative and Lachman's and 
McMurry's tests were negative.  The examiner noted that sensory 
and motor examination of the left lower extremity was intact and 
straight leg raise tests were negative.  The examiner assessed 
degenerative disease in the left knee with decreased range of 
motion, but without additional functional impairment due to pain, 
repetitive use, fatigue, weakness, lack of endurance, or 
incoordination.  He could not comment with regard to flare-ups.  
Notably, the examiner found superficial peroneal neuritis in the 
left leg below the knee, unrelated to the left knee arthritis.

In December 2008, the Veteran was afforded a VA examination of 
the left knee.  The Veteran reported that the pain had worsened 
and the knee was constantly swollen.  He also noted wearing a 
brace and using a cane to aid mobility.  He reported symptoms of 
catching in the knee without locking or flare-ups.  He reported 
that the left knee disability restricted his employment and daily 
activities.  Physical examination findings show the Veteran 
ambulated slowly with a slightly antalgic gait due to limited 
bending of the left knee.  The examiner reported no erythema, 
increased warmth, and mild effusion with 12 degrees of varus 
alignment when standing and a negative Lachman's and with some 
difficulty testing due to limited range of motion.  Range of 
motion findings showed flexion to 30 degrees with pain from 0 to 
30, limited by stiffness and terminal pain.  Extension was from 0 
to 0 degrees without pain.  The examiner found no additional 
functional impairment or restricted motion due to pain, weakness, 
fatigability, incoordination or repetition.  The examiner 
assessed marked degenerative changes of the left knee with joint 
space narrowing and some eburnation and subchondral bone with 
patellar spurring and some posterior soft tissue ossification, 
doubtful of clinical significance.

In an April 2010 Board hearing, the Veteran testified that 
symptoms associated with the left knee inhibited his ability to 
perform activities of daily living such as yard work and other 
chores.  He reported pain after taking a few steps with cramping 
and increased pain after walking 100 yards.  He also reported 
swelling and use of a cane and knee brace to aid mobility.  The 
Veteran stated, in essence, that his disability evaluation of the 
left knee should be higher.

The Board finds that the Veteran's currently assigned a 20 
percent evaluation under Diagnostic Code 5260 is appropriate 
where evidence shows that the Veteran's left knee arthritis 
causes limitation of flexion of the leg.   Although the medical 
evidence discussed above shows varying degrees of limitation of 
flexion in the left leg, the most recent December 2008 VA 
examination shows, at worst, limitation of flexion to 
approximately 30 degrees in the left leg.  A 30 percent rating is 
warranted under Diagnostic Code 5260, where flexion of the leg is 
limited to 15 degrees. See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2009).   There was no evidence of limitation of extension.  

The Board notes that the Veteran is not shown by medical evidence 
to have limitation of extension in the left knee to warrant a 
compensable evaluation under Diagnostic Code 5261. The Board has 
considered, along with the schedular criteria, functional loss 
due to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Although the 
evidence shows some pain upon range of motion testing, there was 
no evidence of additional limitation due to pain, incoordination, 
fatigue, weakness, or lack of endurance following repetitive use.  
Therefore, an evaluation in excess of 20 percent is not warranted 
under Diagnostic Code 5260.

The Board has considered whether an increased or separate 
evaluation would be in order under other relevant diagnostic 
codes.  The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."   Butts 
v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology. See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  Thus, the Board has considered the 
propriety of assigning a higher, or separate, rating under 
another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The Board finds that a separate evaluation is warranted under 
Diagnostic Code 5257 for recurrent subluxation or lateral 
instability in the right or left knees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The Veteran has been shown to wear knee 
brace at all times and objective medical evidence reflects 
recurrent instability in the left knee to warrant an evaluation 
under Diagnostic Code 5257.  More specifically, a May 1997 VA 
examination report indicated some instability in the knee, there 
was a positive drawer sign in June 2006, and August 2007 medical 
records show evidence of a mild laxity in the left knee.  
Additionally, the Veteran testified to instability in the knee 
which causes him to fall on occasion.  The Board notes that the 
Veteran's left knee disability was originally rated by the RO 
under DC 5257 for instability and the record continues to contain 
some objective evidence that some laxity is currently present.  
Therefore, a separate 10 percent rating under DC 5257 for laxity 
of the left knee is warranted.  

The Veteran is not shown to have ankylosis of the left knee, 
dislocated semi lunar cartilage, symptomatic removal of the 
semilunar cartilage, or compensable limitation of extension in 
the left knee, to warrant a separate evaluation under Diagnostic 
Codes 5256, 5258, 5259, and 5261.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5259, and 5261.  In this regard, the 
Veteran's left knee is not shown by medical evidence to be in 
fixation; and there is no evidence of symptomatology not 
contemplated by the current ratings such that additional ratings 
would be appropriate under the other Diagnostic Codes.  
Additionally, the Board notes that a separate evaluation under 
5003 for arthritis is not appropriate in this case as the current 
rating for the Veteran's left knee disability contemplates 
limitation of motion.

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's left knee disability 
with the established criteria found in the rating schedule shows 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  Additionally, the Veteran's 
disability has not been shown to cause interference with 
employment beyond that contemplated by the Schedule for Rating 
Disabilities, has not necessitated frequent periods of 
hospitalization, and has not otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the disability. The Board notes evidence 
of record indicating that the Veteran's employment was terminated 
due to his orthopedic problems, however the Veteran does not 
contend that he is unable to work.  Further, he withdrew his 
claim for entitlement to TDIU.  Thus, the record does not 
indicate that this service-connected disability on appeal causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  Regarding daily 
activities, the medical evidence of record shows some 
interference in that the Veteran cannot stand or walk for long 
periods of time; however, his activities are not restricted to a 
degree not contemplated by the Rating Schedule.  In this regard, 
the level of severity of the Veteran's left knee disability is 
contemplated in the combined 30 percent disability evaluation 
discussed above.  

In short, there is no credible evidence in the record to indicate 
that the Veteran's service-connected diabetes causes impairment 
with employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

Right First Finger Scar

In this case, the Veteran's first finger scar is noncompensably 
rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.  
Diagnostic Code 7805 indicates that scars should be rated on 
limitation of function of affected part.  Parenthetically, the 
Board notes that the regulations pertaining to rating skin/scar 
disabilities were revised, effective October 23, 2008.  However, 
those revised provisions are applicable only to claims received 
on or after October 23, 2008.  Because the current claims were 
received prior to that date, those revisions do not apply in this 
case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

The Veteran contends that his scar warrants a higher rating 
because it is painful and causes restriction of motion and a 
weakened grip strength.  However, the Veteran has not been shown 
to have limitation of function due to his scar.  

An August 2008 VA examiner stated that there was no limitation of 
motion or other function caused by the scar on the first finger.   
The examiner stated that the 1 centimeter scar was indurated, and 
the skin was somewhat pale in this region.  There was no pain and 
no adherence to underlying tissue.  The skin texture was normal 
albeit lighter in color.  The scar was not unstable and there was 
no elevation or depression of the surface contour of the skin on 
palpation.  The scar itself was superficial.  The examiner noted 
the Veteran's weakened grip strength with minimal swelling in the 
right hand and opined that limitation of motion in the hand with 
reduced grip strength was not due to the service-connected  scar, 
rather it was due to a prior 4th trigger digit surgery performed 
to remove cysts from the Veteran's hand that was performed in 
March 2008.  The examiner noted that the scar on the right index 
finger certainly appeared to be caused by the right hand previous 
abscess and the scar in the palm of the hand was most definitely 
a surgical scar.  The Veteran did not appear to be limited by the 
index finger scar and did appear to be limited by the status post 
trigger digit excision of the right ring finger.  As such, a 
compensable evaluation is not warranted under Diagnostic Code 
7805.

Nevertheless, the Board has also considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes.  The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."   Butts 
v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology. See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  Thus, the Board has considered the 
propriety of assigning a higher, or separate, rating under 
another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

While the Board has considered whether an increased evaluation 
would be in order under other relevant diagnostic codes, the 
Board finds that the criteria for a compensable rating are simply 
not met.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 
7802, 7803, 7804.  In this regard, Diagnostic Code 7800 provides 
the criteria for the evaluation of the disfigurement of the head, 
face, or neck, and as such, is not applicable to the Veteran's 
claim for a higher initial evaluation for his service-connected 
right index finger scar.  

In addition, the medical evidence of record does not show the 
Veteran to have scars other than on the head, face, or neck that 
are deep or that cause limited motion; scars other than on the 
head, face, or neck that are superficial and that do not cause 
limited motion and have an area or areas of 144 square inches or 
greater; or, superficial, unstable scars.  In fact, the above 
mentioned VA examiner indicated that the scar was superficial and 
asymptomatic. Therefore, the Board finds that the Veteran is not 
entitled to a higher or separate evaluation under Diagnostic 
Codes 7801, 7802, and 7803.

Further, while under Diagnostic Code 5229, limitation of motion 
of the index or long finger warrants a 10 percent disability 
rating for a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, with 
the finger flexed to the extent possible, or; with extension 
limited by more than 30 degrees, no limitation of function of the 
hand or index finger has been shown to be due to the service-
connected right index finger scar.

With respect to the first prong of Thun v. Peake, 22 Vet App 111 
(2008), the evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability is inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's scar with the established criteria found in the 
rating schedule shows that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Additionally, there is no evidence that the Veteran's scar 
interferes with occupational duties or daily activities.  In this 
regard, the level of severity of the Veteran's scar is 
contemplated in the current disability evaluation discussed 
above.  The Board, therefore, has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


Left Ankle Disability

In this case, the Veteran contends that his current left ankle 
disability is the direct result of service or a service-connected 
left knee disability.  More specifically, the Veteran complains 
of pain and burning in the left ankle and foot, related to his 
service-connected left knee disability.

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service 
connection may also be granted for certain chronic diseases when 
the disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Service connection may also be established on a secondary basis 
for disability which is proximately due to, or the result of, a 
service-connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2009).  Secondary service connection may also be established for 
a disorder which is aggravated by a service-connected disability; 
compensation may be provided for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  See 71 Fed. Reg. 52744 (Sept. 
7, 2006) (codified at 38 C.F.R. § 3.310(c) (2009)); see also 
Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, 
the record must show: (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); see also Allen, supra.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

A review of the service treatment records show no evidence of 
complaints of or treatment for the left ankle during service.  
Post-service VA treatment records from 2001 show the earliest 
signs of complaints of pain and burning in the left lower 
extremity, without diagnosis.  

In August 2008, the Veteran was afforded a VA examination.  Upon 
review, the examiner diagnosed superficial peroneal neuritis 
manifest as burning pain in the left shin and toes without 
decreased sensation.  He opined that the peroneal neuritis was 
less likely than not related to the Veteran's left medial 
meniscectomy with arthritis because the incision made for the 
surgery was well away from the location of the superficial 
peroneal nerve.  The examiner noted that the Veteran's left 
ankle, left foot, and left toes were all anatomically normal.  

Before turning to the merits of the Veteran's claims, the Board 
must address the probative value of the medical evidence of 
record.  Upon review, the Board finds that the 2008 VA examiner's 
medical opinion probative as it was based on a complete review of 
the claims file and the accurate history provided therein and 
provide a thorough opinion based on that review and on the 
medical findings of record.  Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (holding that the Board must assess the 
credibility and probative value of the medical evidence in the 
record); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that the Board may appropriately favor the opinion of 
one competent medical authority over another); Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion included the 
physician's access to the claims file and the thoroughness and 
detail of the opinion); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (holding that the probative value of medical 
opinion evidence is based on the personal examination of the 
patient, the knowledge and skill in analyzing the data, and the 
medical conclusion reached).  Additionally, the examiner provided 
a rationale for the medical opinion expressed.  

As noted above, the Board finds the VA examiner's opinion 
probative.  In this regard, there is no probative evidence of 
record which shows that the Veteran's current left ankle 
disability is related to a service-connected left knee 
disability.  Additionally, the Board finds no probative evidence 
of record relating the Veteran's left ankle disability to 
service.  In this regard, service records show no evidence of 
injury or complaints regarding the left ankle in service and no 
medical evidence has been presented which suggests a possible 
relationship between the Veteran's current left ankle disability 
and service.  

The only other evidence in the claims file alleging that the 
Veteran's left ankle disability is related to service or a 
service-connected left knee disability consists of the Veteran's 
own statements.  It is well settled, however, that lay persons 
without medical training, such as the Veteran, are not qualified 
to render medical opinions regarding matters such as diagnosis of 
disease, which call for specialized medical knowledge.  See 
Espiritu v. Derwinski, supra; see also 38 C.F.R. § 3.159 (2009).  
The Veteran's statements are accordingly lacking in probative 
value.  For the reasons stated above, the elements of service 
connection have not been met and the claim must be denied.  See 
Pond, supra; Wallin, supra.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to service 
connection for a left ankle disability on both a direct and 
secondary basis.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).


ORDER

Entitlement to a rating in excess of 20 percent for status post 
left medial meniscectomy with osteoarthritis manifested by 
limitation of flexion is denied.  

Entitlement to a separate 10 percent rating for status post left 
medial meniscectomy with osteoarthritis manifested by laxity is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to an initial compensable rating for a right first 
finger scar is denied.

Service connection for a left ankle disability is denied.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is required to adjudicate the remaining 
issues on appeal.

In this case, the Veteran contends that a right ankle disability 
is related to service or a service-connected disability.  
Additionally, the Veteran seeks compensation for a dental injury 
which purportedly occurred during service.

With regard to the claim for a right ankle disability, a review 
of the service records shows evidence of a right ankle injury in 
July 1977 while playing softball.  The treatment records notes a 
contusion with no noticeable trauma and the diagnosis rendered 
was "sprained ankle."  

The Veteran currently reports symptoms in the right ankle 
including pain and burning in the ankle and foot.  2001 VA 
treatment records show complaints of and treatment for pain and 
burning in the bilateral feet and ankles.  The Board notes that a 
medical nexus opinion has not been provided in this case.

VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2009).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  See, e.g., 38 U.S.C.A. § 1154(a) (West 
2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  "Symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

The Board notes that an August 2008 VA examiner provided a 
medical opinion regarding the Veteran's left ankle disability, 
but did not remark on the right ankle.  Based on the evidence 
above, the Board finds a VA examination necessary in order to 
determine the Veteran's complete disability picture and to 
determine whether the Veteran's current right ankle symptoms are 
related to service or a service-connected disability.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  As this case presents certain medical questions which 
cannot be answered by the Board, a VA examination must be 
conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  In this regard, the 
evidence shows an inservice right ankle injury, as well as 
current complaints of and treatment for right ankle pain.  
Additionally, no nexus opinion has been provided regarding the 
etiology of the Veteran's right ankle pain and the Veteran was 
not afforded a VA examination in connection with his claim.  
Thus, a VA examination is necessary.  See 38 C.F.R. 
§ 3.159(c)(4); see also Colvin, supra.

With regard to the Veteran's dental disability claim, he 
originally filed his service connection claim for a dental 
disability due to an in-service dental injury in November 2006.  
His claim was denied in March 2008.  In January 2009, the Veteran 
filed a timely notice of disagreement wherein he expressed a 
desire to appeal the RO's decision.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202 (2009).

In November 2009, the RO issued a statement of the case that did 
not address the Veteran's service connection claim for a dental 
disability and additional statements of the case also failed to 
address this claim.  Consequently, the Board must remand this 
issue for the RO to issue a statement of the case and to give the 
Veteran an opportunity to perfect an appeal of such issue by 
submitting a timely substantive appeal.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of his right ankle disability.  The 
Veteran's claims folder must be provided to 
the VA examiner to review in conjunction 
with the Veteran's examination.  The 
examination report should state that the 
claims folder has been reviewed.  The 
examiner should first provide an opinion 
regarding the diagnosis of the Veteran's 
right ankle disability.  If a diagnosis is 
provided, the examiner should be requested 
to express an opinion as to whether it is 
more likely, less likely, or as likely as 
not that the Veteran's right ankle 
disability is the direct result of service, 
or proximately due to or aggravated by,  a 
service-connected disability, to include a 
service-connected left knee disability.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is less than 
50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

If a diagnosis cannot be rendered with 
regard to the Veteran's right ankle 
disability, the examiner should so state.  
The examiner should provide a thorough and 
complete rationale for all opinions provided 
in the examination report.  

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  Following completion of the foregoing, 
the RO/AMC must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the RO 
should determine whether the examiner has 
responded to all questions posed.  If not, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2009).

4.  The RO should then issue an appropriate 
statement of the case (SOC) on the issue of 
entitlement to service connection for a 
dental condition for compensation purposes.  
The appellant should be notified that if he 
wants to appeal, he has to submit a 
substantive appeal within 60 days of the 
SOC.  If, and only if, the appellant 
completes his appeal by filing a timely 
substantive appeal on the aforementioned 
issue should this claim be returned to the 
Board.

5.  After the requested development has 
been completed, the RO/AMC should 
readjudicate the merits of the remaining 
claim of entitlement to service connection 
for a right ankle disability based on all 
the evidence of record, including any 
additional information obtained as a result 
of this remand, and all governing legal 
authority.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


